Citation Nr: 0630555	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
status post medial meniscus tear of the right knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The record shows that the claims file 
was transferred to the RO in St. Louis, Missouri in August 
2006, and that the appeal has been certified to the Board 
from that RO.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence fails to show that the veteran's 
right knee disability is manifested by limitation of motion 
to at least a noncompensable degree.

3.  The medical evidence shows that the veteran's right knee 
disability is manifested by swelling, tenderness, and post 
operative changes with degenerative joint disease requiring 
continuous therapy and medication.  

4.  The medical evidence fails to show that the veteran's 
right knee disability is manifested by severe lateral 
instability, or severe subluxation. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for service-connected status post medial meniscus 
tear of the right knee have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in November 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased rating for the veteran's service-
connected disability.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran enough information about 
medical records, employment records, or records from other 
federal agencies so that the RO could obtain them on the 
veteran's behalf.  The RO also requested that the veteran 
send copies of any service medical records in his possession.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision despite this 
omission.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO satisfied the requirements of Dingess/Hartman.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, VA Medical 
Center (VAMC) treatment records, and all private medical 
records that the veteran requested.  The RO also provided the 
veteran with two VA examinations throughout the course of 
this appeal.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

In a radiology report from VAMC in Jackson, Mississippi, 
dated in August 2001, Dr. M.H. noted some arthritic change at 
the lateral aspect of the knee joint.  Dr. M.H. noted a small 
osseous density projecting adjacent to the medial femoral 
condyle, which was present previously.

In a VA examination report, dated in November 2002, Dr. B.P. 
noted that the veteran had had six prior surgeries on his 
right knee.  The surgeries were for both torn menisci and an 
anterior cruciate ligament (ACL) repair.  The veteran's last 
surgery was twelve years earlier.  

On physical examination, Dr. B.P. noted that the veteran wore 
a patella pressure strap.  There was swelling to the knee and 
tenderness to palpation.  The knee was stable anteriorly and 
posteriorly.  Dr. B.P. stated that the veteran experienced 
pain with manipulation of the medial ligament when stressed 
medially.  The guarding secondary to pain made lateral 
instability difficult to ascertain.  There was crepitation 
with squatting.  The veteran could extend his knee 90 degrees 
with bearable pain beyond.  Extension was to zero degrees.  
X-rays showed arthritic and post-surgical changes of the 
right knee.  

Dr. B.P. concluded that the veteran had a chronic knee 
condition, which during acute exacerbations would decrease 
his ability to squat or perform any other motor activity 
requiring flexion or extension of the knee.  

In VAMC orthopedic treatment notes, dated in February 2003, 
Dr. N.C. noted joint effusion and stable drawer signs.  The 
veteran had no sign of laxity of the anterior cruciate 
repair.  Dr. N.C. diagnosed internal derangement of the right 
knee and recommended an arthroscopic evaluation to rule out 
meniscal tear, chondral defect, and other disorders.  

In a VAMC radiology report, dated in May 2003, Dr. E.B. noted 
possible mild medial compartment joint space narrowing.  
There was no spur, suprapatellar effusion, or fabella in the 
popliteal fossa.  

In a VAMC orthopedic clinic note, dated in July 2003, Dr. 
L.M. stated that the recurrence of problems with the 
veteran's right knee after multiple reconstructive and 
arthroscopic surgeries was due to the high level of activity 
of his job.  Dr. L.M. stated that there was no further 
treatment that could be pursued at the moment and recommended 
that the veteran receive vocational rehabilitation/training.  
In a follow up VAMC orthopedic clinic note, dated in December 
2003, Dr. L.M. stated that he discussed possible lateral 
release surgery with the veteran.

In a treatment record dated in July 2003, Dr. T.T., a private 
orthopedic surgeon, stated that McMurray's test elicited pain 
without a significant catch.  Dr. T.T. noted slight lateral 
subluxation in x-rays.  Dr. T.T. referred the veteran to Dr. 
M.D. for further evaluation.

In treatment records dated in July 2003, a private orthopedic 
surgeon, Dr. M.D., stated that the veteran had 130 degrees of 
motion in his right knee with no significant effusion and 
minimal crepitus.  Dr. M.D. noted significant tenderness to 
palpation over the tibial tubercle and the intrapatellar 
tendon.  There was some mild posterior medial and lateral 
joint line tenderness.  Lachman's and anterior drawer signs 
were negative.  Dr. M.D. was unable to pivot due to muscular 
guarding.  Dr. M.D. stated that an MRI showed ACL 
reconstruction, but no evidence of meniscal tear.  Dr. M.D.'s 
impression was intrapatellar tendinitis of the right knee.    

In a VAMC orthopedic clinic note, dated in December 2003, Dr. 
J.M. stated that a lateral release would not alleviate the 
pain, but that the veteran should try therapy.  In a clinic 
note dated in January 2004, Dr. L.M. stated that MRI results 
showed no surgically correctable lesion.  Dr. L.M. referred 
the veteran the to the pain management clinic.

In a VAMC orthopedic clinic note, dated in June 2004, Dr. 
L.M. stated that the veteran still was not a candidate for 
surgery.  Dr. L.M. stated that the veteran had no effusion, 
but had medial pain.  Dr. L.M. referred the veteran to the 
physical therapy clinic to be issued a transcutaneous 
electrical nerve stimulation (TENS) unit.

A transcript of the veteran's hearing before a DRO at the 
Jackson, Mississippi RO, in November 2004, showed that the 
veteran provided testimony of the current severity of the 
right knee disability.  The veteran complained of an enormous 
amount of a sharp, stabbing pain accompanied by popping, 
locking, instability, and limited motion.  The veteran 
testified that his knee pain prevented him from sitting or 
standing for long periods.  The veteran reported wearing 
patella tendon straps on both knees and using a TENS unit for 
pain control.  The veteran stated that the tendon straps were 
to help his knee stay stable.    

The veteran stated that he had six surgeries, but no long 
term procedures could be done yet to correct the problems he 
had with his knee due to his age.  The veteran also reported 
receiving injections and taking pain medications.

The veteran stated that he was formerly employed as a police 
chief at a community college.  His job required him run, 
walk, climb stairs, and stand for long periods.  The veteran 
stated that his knee problem seriously limited his employment 
capabilities because he had 14 years experience in law 
enforcement and now had to find another career.  The veteran 
testified that prior to his knee injury, he was active and 
played sports.  

In a VA examination report, dated in December 2004, Dr. B.P. 
stated that the veteran had to give up his job in law 
enforcement because of pain and swelling of the right knee.  
Dr. B.P. stated that the veteran currently was a student.

On examination, Dr. B.P. noted that the veteran presented 
with a limp.  The veteran wore an external knee support as 
well as an inner lining for temperature control and 
complained of cold weather increasing the pain.  There was 
slight swelling to the knee with tenderness on manipulation 
of the patella, as well as pain across the lower portion of 
the patella in the area of the knee joint itself.  The knee 
was stable medially and laterally, as well as anteriorly and 
posteriorly, though the veteran complained of pain on 
manipulation of the knee.  Active range of motion was to zero 
degrees on extension and 80 degrees on flexion, the latter 
limited by pain.  Passive range of motion was to 90 degrees 
on flexion, but pain was experienced at 80-90 degrees.  
Repetitive motion did not increase pain.  X-rays showed 
degenerative joint disease with narrowing of the joint space.  

The doctor's impression was residuals of a meniscal tear and 
post operative changes with degenerative joint disease.  Dr. 
B.P. stated that the veteran had a chronic knee problem that 
adversely altered his lifestyle.  Acute exacerbations further 
limited his ability to function secondary to pain.  Dr. B.P. 
was unable to state the quantitative functional loss, with 
any medical certainty, because to do so would require 
speculation.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

Degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003, 5010 (2006).  In the absence of 
limitation of motion, a 20 percent rating is warranted when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  This 20 percent rating 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(2006).    

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.  
	
Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Extension limited to 
10 degrees warrants a 10 percent evaluation.  Id.  Extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Id.  Separate ratings under Diagnostic Codes 5260 and 5261 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004.    

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 2562 (2006).  

Under Diagnostic Code 5256, where there is an ankylosis of 
the knee, in an extremely unfavorable position, in flexion at 
an angle of 45 degrees or more, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  
Where there is flexion between 20 and 45 degrees, a 50 
percent evaluation is warranted.  Id.  Where flexion is 
between 10 and 20 degrees, a 40 percent evaluation is 
warranted.  Id.  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

Analysis

The veteran's right knee disability is currently rated as 20 
percent disabling pursuant to Diagnostic Code 5010-5257.  38 
C.F.R. § 4.71a, Diagnostic Code 5010-5257 (2006).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2006).  In this case, traumatic arthritis of the knee 
is shown and a proper analysis requires application of 
Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2006).    

The evidence does not provide a basis for a rating higher 
than 20 percent pursuant to Diagnostic Code 5010.  Both VA 
examiners, as well as the veteran's private physician, 
determined that the veteran's right knee range of motion was 
within normal limits.  At no time has the range of motion 
been shown to be limited to even a noncompensable degree 
(i.e. flexion limited to 60 degrees or extension limited to 5 
degrees).  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2006).  Absent a finding of a limitation of motion, as 
defined in Diagnostic Codes 5260 and 5261, the veteran may 
not receive a separate evaluation for arthritis if his knee 
is rated under Diagnostic Code 5257.  See VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  

Turning to Diagnostic Code 5257, the Board finds that a 
higher rating of 30 percent is not warranted because the 
evidence does not show severe recurrent subluxation or 
lateral instability of the right knee.  Regarding lateral 
defects, although a meniscal tear was clinically suspected, 
that diagnosis was ruled out by MRI findings.  The medical 
evidence is otherwise negative for findings of lateral 
instability.  The only evidence of subluxation is from the 
treatment record of Dr. T.T, in which the doctor 
characterized subluxation shown in x-rays to be "slight."  
None of this evidence warrants a finding that the veteran's 
right knee disability is manifested by subluxation or lateral 
instability that could be characterized as "severe."   

The Board has considered other diagnostic codes for the 
purpose of determining whether the veteran is entitled to a 
rating in excess of 20 percent under any of them.

In regard to Diagnostic Codes 5262 and 5256, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under Diagnostic Codes 5262 and 5256 are not applicable.  

In regard to Diagnostic Code 5258 and 5259, the highest 
ratings under those codes are 20 and 10 percent respectively.  
Thus, neither of these provides the basis for an increased 
rating for the veteran's service-connected post medial 
meniscus tear of the right knee.

Accordingly, the veteran's service-connected post medial 
meniscus tear of the right knee is not entitled to a rating 
higher than 20 percent under any applicable diagnostic code.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected right knee disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An increased rating for service-connected status post medial 
meniscus tear of the right knee is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


